Citation Nr: 0943346	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-07 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for duodenal ulcers, status post laparotomy.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision in which the RO denied the 
Veteran's claim for a disability rating in excess of 20 
percent for service-connected status-post laparotomy with 
duodenal ulcers.  In February 2003, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in March 2004, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2004. 

In June 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In February 2007, the undersigned granted the Veteran's 
motion to advance this appeal on the Board's docket, pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2009).

In March 2007, the Board remanded the claim for higher rating 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing 
the requested development, the AMC increased the rating for  
duodenal ulcers, status-post laparotomy to 40 percent, 
effective February 20, 2002, (as reflected in a November 2008 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.  In March 2009, the 
Board again remanded this matter to the RO, via the AMC, to 
clarify the effective date for the award of the increased 40 
percent rating.  

Although the RO granted a higher rating for duodenal ulcers, 
status-post laparotomy during the pendency of this appeal, 
because a higher rating for the disability is available, and 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the claim for increase remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the February 20, 2002 date of the claim for 
increase, the Veteran's duodenal ulcers, status post 
laparotomy, have been shown to be productive of no more than 
moderately severe manifestations; there has been no medical 
evidence of severe symptoms only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
duodenal ulcers, status post laparotomy,  are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.87, 4.114, Diagnostic Code 7305 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the March 2004 SOC set forth the criteria for 
rating a gastrointestinal disability, particularly, duodenal 
ulcers.  Thereafter, an April 2007 post-rating letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating for duodenal ulcers, status post laparotomy, as well 
as what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  The April 2007 letter also notified the Veteran that 
he could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the November 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of private 
records and reports of VA examinations in June 2002 and May 
2008.  Also of record and considered in connection with the 
appeal is the transcript of the Veteran's Board hearing, as 
well as various written statements provided by the Veteran 
and by his representative, on his behalf.  The Board also 
notes that no further RO action on this matter is warranted.

In the March 2009 remand, the Board instructed that the RO 
issue to the Veteran and his representative another SSOC that 
clearly reflects the assigned effective date for the 
previously-granted 40 percent rating for duodenal ulcers, 
status post laparotomy.  While the AMC did not issue another 
SSOC, it associated with the claims file a September 2008 
rating decision which clearly reflects the assigned the 
effective date for the award of the 40 percent rating 
(February 20, 2002), and also reflects the RO's continued 
denial of any higher rating  (as reflected in an November 
2008 SSOC).  As such,  the Board finds that the AMC 
substantially complied with the March 2009 remand directives, 
and that no further action in this regard is warranted.  See 
Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, the Veteran was granted service connection for 
duodenal ulcers, status post laparotomy by rating action of 
June 1997, and an initial, 20 rating was assigned, effective 
March 7, 1996 under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 7305.  In February 2002, the Veteran filed 
his current claim for an increased rating.  As noted above, 
in a September 2008 rating decision, the AMC granted an 
increased rating of 40 percent under the same diagnostic 
code.

Gastrointestinal disabilities are rated on the basis of the 
predominant disability picture.  See 38 C.F.R. § 4.114.  The 
rating for the Veteran's disability has been assigned under  
Diagnostic Code 7305 (for rating duodenal ulcers).  Under 
that diagnostic code,  a rating of 20 percent requires 
medical evidence of recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  To warrant 
a 40 percent disability rating  the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent rating  to be assigned, the 
evidence must show severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.

The Board notes that there are no relevant treatment records 
for the Veteran's disability from February 2001 to March 
2002.  In March 2002, the Veteran indicated in a VA treatment 
note that he had been losing weight.

On VA examination in June 2002, the Veteran had no vomiting, 
hematemesis, circulatory disturbances after meals or diarrhea 
or constipation.  He reported occasional dull abdominal pain.  
The examiner noted that the Veteran had a normal endoscopy in 
2000 and normal upper GI series in May 2002.  The diagnosis 
was a history of peptic ulcer disease status post operation 
and normocytic anemia.

An August 2007 VA treatment note indicates that the Veteran 
had a history of peptic ulcer disease status post partial 
gastrectomy with subsequent B12 deficiency contributing to 
chronic anemia.

On VA examination in May 2008, the Veteran reported that he 
had persistent anemia and weight loss of 39 pounds steadily 
from 2002.  He reported complaints of occasional abdominal 
pain in epigastrum.  He stated that it was a swelling 
sensation not related to his eating.  The examiner noted that 
there were no periods of incapacitation due to stomach or 
duodenal disease and there were no episodes of abdominal 
colic, nausea, vomiting or abdominal distension.  There was 
no gnawing or burning pain.  There were post-prandial 
symptoms of bloating, fainting, nausea, sweating, weakness 
and weight loss for 30 minutes to an hour after eating 
several times a week.  There were no episodes of hematemesis 
or melena.  There was history of nausea several times a week 
but no history of vomiting or diarrhea.  The Veteran had 
early satiety and significant signs of weight loss or 
malnutrition.  The Veteran also had signs of anemia.  The 
Veteran's abdomen was soft, non-tender with no guarding and 
no rebound.  The examiner reported that the Veteran had 
multiple medical problems including peptic ulcer disease and 
partial gastrectomy in 1994.  His anemia and weight loss were 
multifactoral.  He had no recent episodes of melena or 
hematemesis.  The Veteran was status post gastrectomy with 
resultant malabsorption of iron and B12 and there was no 
significant improvement in his anemia.  The examiner 
concluded that the contribution from the Veteran's duodenal 
ulcer to his anemia and weight loss were mild to moderate.

In June 2008 the Veteran underwent an upper GI for his long 
standing anemia and vague epigastric complaints.  A small 
hiatal hernia was noted but a limited evaluation of the 
duodenal bulb demonstrated no abnormalities.  There was no 
evidence of diverticula.  A limited evaluation of the gastric 
mucosa was within normal limits.  There was no evidence of 
acting bleeding and no ulcers or erosions were present.  A 
non-bleeding submucosal lesion was seen in the duodenal bulb 
which was not felt to be the source of bleeding.  A 
hematologist noted that the Veteran had a B12 deficiency and 
an iron deficiency.

Considering the pertinent evidence in light of the above,  
the Board finds that a rating in excess of 40 percent for 
duodenal ulcers, status post laparotomy, has not been 
warranted at any point since the February 20, 2002 date of 
the claim for increase.

The Veteran has not shown any symptoms of pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis, or melena, which are required for a 60 
percent rating.  Specifically, while the Veteran reported 
complaints of occasional abdominal pain in epigastrum and 
experienced weight loss, the May 2008 VA examiner noted that 
there were no episodes of hematemesis or melena and there was 
no history of vomiting or diarrhea.  Further, the VA examiner 
concluded that the contribution from the Veteran's duodenal 
ulcer to his anemia and weight loss were mild to moderate.

Without medical evidence of severe duodenal ulcer symptoms as 
required for a 60 percent rating, an increased rating is not 
warranted.  Thus, under these circumstances, the Board finds 
that the record presents no basis for assignment of a 
schedular rating in excess of a rating in excess of 40 
percent for duodenal ulcers.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period in question, the Veteran's service- connected duodenal 
ulcers, status post laparotomy, have reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the November 2008 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment, 
should the disability worsen.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability, pursuant to 
Hart, and the claim for a disability rating in excess of 40 
percent for duodenal ulcers, status post laparotomy, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a rating in excess of 40 percent for 
the Veteran's service- connected duodenal ulcers, status post 
laparotomy, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for duodenal ulcers, status 
post laparotomy, for the period from February 20, 2002, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


